Whitfield, J.,
delivered the opinion of the court.
Section 3159 et seq., code 1892, are materially different from § 1793, code 1871. The latter act expressly provides for notice " to the parents, next of kin, or friends of such minor, if in the jurisdiction of the court.” Howry v. Calloway, 48 Miss., 587, is based on this statute. The act of November 22, 1865 (Laws, p. 86) §§ 1, 2 and 6, more closely resembles §§ 3159, 3160, code 1892. The act of November 22, 1865, like § 3159, does not expressly require notice to the minor even. In Jack v. Thompson, 41 Miss., 49, this court, however, held such notice necessary; but the clear implication from the opinion is that notice to the minor was, under that statute, the only notice necessary.
Section 3430, code 1892, applied even as directed in § 3501, has no reference to this notice to be given by the board of supervisors to a minor reported by a member of the board of supervisors as a proper subject to be apprenticed. It is clear, from the whole context in which it is found, and " from the nature of the subject-matter” here involved, that said section relates to process on infant " defendants ” in courts proper, where property rights are involved. The law — § 289 and §§ 3159 et seq. — vests the board of supervisors with jurisdic*276tion over paupers, and makes those boards now the guardians of the rights of minors subject to be apprenticed, in the same way, as held in Jack v. Thompson, supra, that the probate court was by the act of 1865.
The minor in this case was duly served, personally, with citation to appear and show cause why he should not be apprenticed, and the order apprenticing' him is recited' to have been made upon ‘‘proofs adduced,' ’ and the report of the member of the board from the district in which the minor lived, and from which the said member came. The order is drawn with unusual care, was in all respects valid and the court erred in excluding it. The judgment is

Reversed, and cause remanded.